Bloodwokti-i, J.
“Under the provisions of the Civil Code (1910), I 5517, the vendor of an automobile who has retained title therein has a right as owner of the legal title, in the event of the injury or destruction of such automobile, to maintain an action for the tort, and is entitled to recover such damages as he may have sustained by reason of the injury or destruction of the personalty to which he has retained or holds title, provided the damages recovered do not exceed the balance of the purchase-price,- and it is not necessary to join the purchaser in the suit.” 158 Ga. 303.
Under this ruling made by the Supreme Court in answer to a question certified by this court, the judge of the trial court erred in sustaining the demurrer and dismissing the petition.

Judgment reversed.


Broyles, G. J., and Luke, J., oonour.